exhibit10_q308.htm




SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

        THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (the
“Agreement”) is made by and between Novell, Inc. (the “Company”) and Thomas
Francese (“Executive”), as of the Effective Date (as defined below).

        WHEREAS, Executive formerly was employed by the Company as Executive
Vice President, Worldwide Sales of the Company;

        WHEREAS, Executive and Company entered into the Severance Agreement,
dated October 3, 2005, (the “Severance Agreement”) which provides for certain
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Severance Agreement;

        WHEREAS, Executive and the Company mutually desire to terminate
Executive’s employment on an amicable basis, such termination to be effective
July 31, 2008 (“Date of Resignation”); and

        WHEREAS, in connection with the termination of Executive’s employment,
the parties have agreed to a separation package and the resolution of any and
all disputes between them.

        NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the
Company as follows:

1.     Release:

        (a)        Executive, for and in consideration of the commitments of the
Company as set forth in paragraph 3 of this Agreement, and intending to be
legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company,
its affiliates, subsidiaries and parents, and its officers, directors,
employees, and agents, and its and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown, or which Executive’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s employment to the date of this Agreement, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship with the Company, the
terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, Chapter 151B of the Massachusetts
General Laws, the Massachusetts Equal Rights Act, Chapters 21 and 22 of the
Texas Labor Code, and any other claims under any federal, state or local common
law, statutory, or regulatory provision, now or hereafter recognized, and any
claims for attorneys’ fees and costs. This Agreement is effective without regard
to the legal nature of the claims raised and without regard to whether any such
claims are based upon tort, equity, implied or express contract or
discrimination of any sort.

--------------------------------------------------------------------------------

         (b)        To the fullest extent permitted by law, and subject to the
provisions of paragraph 2(f) below, Executive represents and affirms that (i)
Executive has not filed or caused to be filed on Executive’s behalf any claim
for relief against the Company or any Releasee and, to the best of Executive’s
knowledge and belief, no outstanding claims for relief have been filed or
asserted against the Company or any Releasee on Executive’s behalf; (ii)
Executive has not reported any improper, unethical or illegal conduct or
activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities;
and (iii) Executive will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding against the Company or any Releasee
based upon or arising out of any act, omission, transaction, occurrence,
contract, claim or event existing or occurring on or before the date of this
Agreement.

2.     Future Conduct:

        (a)        Nondisclosure, Nonsolicitation and Noncompetition: In
consideration of the Company’s agreements as set forth in Paragraph 3 below,
Executive agrees to comply with the restrictive covenants described in Sections
10 and 11 of the Severance Agreement relating to nondisclosure of confidential
information, nonsolicitation of employees and noncompetition. Furthermore,
Executive and the Company hereby agree that the nine (9) month period during
which Executive is obligated under the Covenant Not to Compete pursuant to
Section 11(a)(i) of the Severance Agreement will be extended to an eighteen (18)
month period commencing August 1, 2008. Executive further agrees that the
remaining provisions contained in the Severance agreement relating to his
restrictive covenant obligations, including Sections 1(o)-(p), 10 and 11(b)-(d)
will remain in full force and effect. Notwithstanding the foregoing, the Company
agrees to consider a limited waiver of Executive’s noncompetition obligations in
the event that Executive wishes to be engaged in certain activities for a
Restricted Business that may be deemed acceptable by the Company in its sole
discretion, such approval not to be unreasonably withheld, and provided that
Executive agrees to inform the Company prior to engaging in any interviews or
negotiations over future employment terms and/or any similar prospective
business venture of the existence and nature of such prospective activities.
Executive agrees that he will so inform the Company by contacting its Senior
Vice President-People directly. The Company agrees that it will promptly respond
to such information and/or requests for consideration.

        (b)        Separation of Relationship: Executive agrees and recognizes
that he has permanently and irrevocably severed his employment relationship with
the Company, that Executive shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

        (c)        Nondisparagement:

                     (i)        By Executive: Executive agrees that he will not
disparage or subvert the Company, or make any statement reflecting negatively on
the Company, its affiliated corporations or entities, or any of their officers,
directors, employees, agents or representatives, including, but not limited to,
any matters relating to the operation or management of the Company, Executive’s
employment and the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

2

--------------------------------------------------------------------------------

                     (ii)        By the Company: The Company agrees that its
officers and directors will not disparage or subvert the Executive, or make any
statement reflecting negatively on the Executive, including, but not limited to,
any matters relating to the termination of Executive’s employment, irrespective
of the truthfulness or falsity of such statement.

        (d)        Confidentiality of this Agreement: Executive agrees not to
disclose the terms of this Agreement, and any preliminary discussions relating
to this Agreement, to anyone, except Executive’s spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as required by law or as may be
necessary to obtain approval or authorization to fulfill its obligations
hereunder. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

        (e)        Return of Company Property: Executive represents that he does
not presently have in his possession any records and business documents, whether
on computer or hard copy, and other materials (including but not limited to
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of Executive’s prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, mobile telephone equipment, business cards,
laptops and computers. As of the Date of Resignation, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.

        (f)        Nothing in this Agreement shall prohibit or restrict
Executive from: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s Compliance and Ethics Committee and its designees; or (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

3.     Consideration: In consideration for Executive’s agreements as set forth
herein, and provided Executive executes and does not revoke this Agreement, the
Company agrees to provide the following payments and benefits:

3

--------------------------------------------------------------------------------

        (a)        Payments: Company will pay to Executive One Million, Nine
Hundred and One Thousand, Two Hundred and Ninety-Eight Dollars and zero cents
($1,901,298.00), less applicable tax withholdings. Such amount will be made in a
lump sum payment on the first payroll date to occur after January 31, 2009,
which is six (6) months following the Date of Resignation. If Executive dies
during the six (6) month period, the entire $1,901,298.00 amount will be paid to
the personal representative of Executive’s estate as soon as practicable, but
not later than sixty (60) days after the Company receives actual notice of
Executive’s death.

        (b)        Continued Benefits Coverage:

                     (i)        For a period of twelve (12) months following
Executive’s Date of Resignation (the “Health Benefits Period”), Executive shall
continue to receive the medical and dental coverage in effect on Executive’s
Date of Resignation (or generally comparable coverage) for Executive and, where
applicable, Executive’s spouse and dependents, at the premium rate under the
Company’s medical and dental plans applicable on Executive’s Date of
Resignation, as if Executive had continued in employment during such period. In
order to receive such continued coverage, Executive shall be required to pay to
the Company, within ten (10) days following the Date of Resignation, an amount
equal to the total cost of the premium under the Company’s medical and dental
plans to continue the Company’s medical and dental coverage for Executive, and
where applicable, Executive’s spouse and dependents during the Health Benefits
Period (the “Health Premium Payment”). Within thirty (30) days following receipt
of the Health Premium Payment, the Company shall reimburse to Executive the
Health Premium Payment (the “Health Reimbursement”). The Health Reimbursement is
intended to qualify for the exception from deferred compensation as a medical
benefit provided in accordance with the requirements of Treas. Reg.
§1.409A-1(b)(9)(v)(B), and shall be reimbursed to Executive in a manner that
complies with the requirements of Treas. Reg. §1.409A-3(i)(1)(iv). The parties
specifically acknowledge that the Health Premium Payment and Health
Reimbursement shall be paid or provided, as applicable, on an after-tax basis.

                     (ii)        The COBRA health care continuation coverage
period under section 4980B of the Code, or any replacement or successor
provision of United States tax law, shall, if permitted by law and applicable
plan terms, commence immediately after the Health Benefits Period and continue
until the earlier of (A) the end of the applicable COBRA health care
continuation coverage period, or (B) the date on which the Executive is covered
by the medical and dental coverage of his successor employer, if any.

                     (iii)        Executive specifically acknowledges and agrees
that the Health Benefit is being provided to Executive to the extent Executive
does not have alternative health coverage elsewhere during the Health Benefits
Period. To that end, Executive agrees to inform the Company of any alternative
health coverage no later than five (5) business days of becoming eligible for
coverage under such alternative coverage and repay the Company the portion of
the Health Reimbursement attributable to the number of months Executive is
eligible for such alternative coverage during the Health Benefits Period.

4

--------------------------------------------------------------------------------

        (c)        Acceleration of Equity:

                     (i)        With respect to Company stock options held by
Executive as of Executive’s Date of Resignation, that portion of Executive’s
stock options, if any, which would have vested and become exercisable by virtue
of the passage of time within the one (1) year period after Executive’s Date of
Resignation shall become vested and exercisable as of Executive’s Date of
Resignation. Such options, plus any other options that previously became
exercisable and have not expired or been exercised, will remain exercisable,
notwithstanding anything in any other agreement governing such options, for the
longer of: (A) six (6) months after Executive’s Date of Resignation; or (B) the
period set forth in the award agreement covering the option, subject in either
case only to the original term of the option. Any stock options held by
Executive that are not exercisable as of Executive’s Date of Resignation shall
terminate as of Executive’s Date of Resignation.

                     (ii)        With respect to any shares of Company common
stock that are held by Executive that are, at the time of Executive’s Date of
Resignation, subject to the Company’s repurchase right upon termination of
Executive’s employment (“Restricted Stock”), to waive such repurchase right as
to the number of shares of such Restricted Stock that would have become no
longer subject to the Company’s repurchase right by virtue of the passage of
time within the one (1) year period after Executive’s Date of Resignation.

                     (iii)        With respect to Restricted Stock Units (RSUs)
held by Executive as of Executive’s Date of Resignation, that portion of
Executive’s RSUs, if any, which would have vested solely by virtue of the
passage of time within the one (1) year period after Executive’s Date of
Resignation shall become vested as of Executive’s Date of Resignation, and shall
be payable to Executive in accordance with the terms of the relevant Company
equity compensation plan under which such RSUs were granted and in accordance
with the applicable grant instrument.

        (d)        Outplacement Services: Company will pay the cost of
outplacement assistance services for Executive that are actually provided by an
outplacement agency selected by Executive, with prior approval from the Company
(such approval not to be unreasonably withheld), in an amount not to exceed
twenty percent (20%) of Executive’s Base Pay (i.e., $ 100,000.00). Such services
must be provided to Executive within the twelve (12) month period following the
Date of Resignation.

        (e)        Acknowledgment of Consideration: Executive understands and
agrees that the payments, benefits and agreements provided in this Agreement are
being provided to him in consideration for Executive’s acceptance and execution
of, and in reliance upon Executive’s representations in, this Agreement.
Executive acknowledges that if Executive does not execute this Agreement
containing restrictive covenants and a release of all claims against the
Company, Executive will be entitled only to the payments set forth in Section 4,
below.

4.     Additional Payments: Executive shall receive a payment reflecting any
salary and earned, accrued but unused Flexible Time Off as of Executive’s Date
of Resignation, payable in a lump sum, and any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

5

--------------------------------------------------------------------------------

5.     No Further Payment Obligation: Except as set forth in this Agreement, it
is expressly agreed and understood that Releasees do not have, and will not
have, any obligations to provide Executive at any time in the future with any
payments, benefits or considerations other than those required by law, or those
under the terms of any benefit plans which provide benefits or payments to
former employees according to their terms. All payments and benefits under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payment or benefit under this Agreement all foreign,
federal, state, local and other taxes that the Company is required to withhold
pursuant to any law or governmental rule or regulation. Executive shall bear all
expense of, and be solely responsible for, all foreign, federal, state, local
and other taxes due with respect to any payment received under this Agreement.

6.     Prior Agreements: Executive acknowledges and agrees that, except as
otherwise expressly set forth herein, the Company has satisfied any and all
obligations owed to him under any employment agreement or offer letter Executive
has with the Company. Further, Executive acknowledges that the provisions of the
Severance Agreement not expressly preserved herein are superseded, along with
any other employment agreement or offer letter Executive has with the Company.
Except as set forth expressly herein, no promises or representations have been
made to Executive in connection with the termination of his employment.

7.     No Admission: The parties agree and acknowledge that the agreements by
the Company described herein, and the settlement and termination of any asserted
or unasserted claims against the Releasees, are not and shall not be construed
to be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

8.     Remedies:

        (a)        Executive agrees and recognizes that should Executive breach
any of the obligations or covenants set forth in this Agreement, the Company
will have no further obligation to provide Executive with the consideration set
forth herein, and will have the right to seek repayment of all consideration
paid up to the time of any such breach. Further, Executive acknowledges in the
event of a breach of this Agreement, Releasees may seek any and all appropriate
relief for any such breach, including equitable relief and/or money damages,
attorney’s fees and costs.

        (b)        Executive further agrees that the Company shall be entitled
to preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

9.     Choice of Law: This Agreement and the obligations of the parties
hereunder shall be construed, interpreted and enforced in accordance with the
laws of the Commonwealth of Massachusetts.

6

--------------------------------------------------------------------------------

10.    Effective Date: This Agreement shall be effective as of the date the
Agreement is fully executed by both parties and following the revocation period
described below in Section 11(f) (the “Effective Date”).

11.    Certification by Executive: Executive certifies and acknowledges as
follows:

        (a)        That Executive has read the terms of this Agreement, and that
Executive understands its terms and effects, including the fact that Executive
has agreed to RELEASE AND FOREVER DISCHARGE the Company and each and every one
of its affiliated entities from any legal action arising out of Executive’s
employment relationship with the Company and the termination of that employment
relationship;

        (b)        That Executive has signed this Agreement voluntarily and
knowingly in exchange for the consideration described herein, which Executive
acknowledges is adequate and satisfactory to him and which Executive
acknowledges is in addition to any other benefits to which Executive is
otherwise entitled;

        (c)        That Executive has been and is hereby advised in writing to
consult with an attorney prior to signing this Agreement;

        (d)        That Executive does not waive rights or claims that may arise
after the date this Agreement is executed;

        (e)        That the Company has provided him with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Separation of Employment
Agreement and General Release is satisfactory to him; and

        (f)        Executive acknowledges that this Agreement may be revoked by
him within seven (7) days after execution, and it shall not become effective
until the expiration of such seven (7) day revocation period. In the event of a
timely revocation by Executive, this Agreement will be deemed null and void and
the Company will have no obligations hereunder.

12.    Effect of 409A:

        (a)        This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under section 409A of the Code. For
purposes of section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment, the right to a series of installment
payments shall be treated as the right to a series of separate payments and if a
payment is not made by the designated payment date under this Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. In no event may Executive, directly or indirectly,
designate the calendar year of payment.

7

--------------------------------------------------------------------------------

        (b)        All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.

        INTENDING TO BE LEGALLY BOUND HEREBY, Executive and the Company executed
the foregoing Separation of Employment Agreement and General Release this 1 day
of August, 2008.

/s/ Thomas Francese                  Witness: /s/ Ann Marie Francese       
Date: August 1, 2008
(Signature)                                                    (Signature)
Thomas Francese                                         Ann Marie Francese

NOVELL, INC.

By:/s/ Alan J. Friedman              Witness: /s/ Del Jalbert        Date:
August 4, 2008
(Signature)                                                     (Signature)
Name: Alan J. Friedman                               Del Jalbert
Title:   Sr. Vice President – People

8

--------------------------------------------------------------------------------